                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


MARTY LEJEUNE #448744                    CASE NO. 6:19-CV-00030 SEC P

VERSUS                                   JUDGE JUNEAU

DARREL VANNOY                            MAGISTRATE JUDGE WHITEHURST

                                  JUDGMENT
        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the petition for

habeas corpus should be DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction.

                                        9th
        THUS DONE in Chambers on this _________          April
                                                day of ________________,

2019.




                                                   Michael J. Juneau
                                               United States District Judge
